Citation Nr: 0107568	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  99-20 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD) with dysthymic neurosis, currently 
rated 50 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from December 1942 
to August 1945.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a June 1999 rating decision by 
the Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).  

Service connection was granted for psychoneurosis, conversion 
hysteria, by a September 1945 rating decision, and a 50 
percent rating was assigned from August 7, 1945.  The rating 
was reduced to 30 percent by a September 1946 rating 
decision, and later to 10 percent by a September 1953 rating 
decision.  A November 1988 VA psychiatric examination 
determined that the appellant's service-connected psychiatric 
disability was more properly diagnosed as PTSD with dysthymic 
neurosis.  Subsequently, an October 1993 rating decision 
granted a 50 percent rating for the PTSD with dysthymic 
neurosis, effective August 18, 1993.  


REMAND

The appellant argues that his service-connected PTSD with 
dysthymic neurosis is more severely disabling than currently 
evaluated, and, therefore, warrants a higher rating.  He also 
contends that he is prevented from obtaining and maintaining 
any form of substantially gainful employment because of his 
PTSD.  

Review of the medical evidence shows that VA psychiatric 
examinations performed in July 1996, December 1998, and May 
1999 revealed that the appellant's Global Assessment of 
Functioning (GAF) was 61, 50, and 45, respectively.  In 
September 1998 and July 1999 medical statements, D. F. Tarr, 
M.D., indicated that the appellant's PTSD had rendered him 
permanently and totally disabled.  Dr. Tarr also opined in 
the September 1998 statement that the appellant was totally 
disabled due to his flat feet.  However, the treatment 
records of Dr. Tarr are not currently associated with the 
claims file, nor is any rationale from Dr. Tarr as to why he 
considers the appellant unemployable due to his PTSD.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, supra.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, supra.  In addition, because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The appellant filed a claim for entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities in September 1998 (VA Form 21-
8940).  After a June 1999 rating decision denied the 
appellant's claim for unemployability benefits, the appellant 
expressed his disagreement with the RO's denial of that claim 
in October 1999 (VA Form 9).  In a February 2001 statement, 
the appellant's representative continued to indicate that the 
appellant's PTSD prevented him from working.  Review of the 
claims file shows that a Statement of the Case (SOC) has not 
been issued to the appellant with regard to the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  

The Board has jurisdiction over appeals involving benefits 
under the laws administered by VA.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  An appeal consists of a timely filed notice 
of disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  38 
U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  In Malincon v. West, 
12 Vet. App. 238 (1999), however, the Court has held that 
where there is an adjudicative determination and a notice of 
disagreement, the notice of disagreement initiated review by 
the Board and bestowed jurisdiction of the Court over the 
matter; and that, notwithstanding the absence of an SOC or a 
substantive appeal, the Board must remand the case for 
issuance of an SOC.  

The Board notes that the diagnoses reported at the May 1999 
VA examination included dementia secondary to cardiac arrest, 
and that the appellant has several other nonservice-connected 
disabilities.  The Court has held that when the Board 
believes the medical evidence of record is insufficient it 
may supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Because of the procedural defects with the appellant's 
attempt to appeal the claim of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities, the enactment of the VCAA, 
the need for clarification as to the degree of disability 
associated with the appellant's service-connected PTSD with 
dysthymic disorder, and the presence of medical records not 
currently included in the claims file, the Board finds that 
it would be appropriate to remand the case for further 
development.  

Accordingly, this case is REMANDED for the following actions:  

1.  The RO should contact the appellant for 
authorization to obtain copies of his medical 
records from Dr. Tarr.  Thereafter, the RO 
should contact Dr. Tarr in order to secure 
those medical records and place them in the 
claims file, and to have him provide the 
rationale for his opinion that the appellant's 
service-connected PTSD with dysthymic neurosis 
prevents employment. 

2.  The appellant should be afforded a VA 
psychiatric examination for the purpose of 
determining the nature and severity of his 
service connected psychiatric disorder.  The 
claims folder and a copy of this remand must be 
made available to and reviewed by the examiner 
prior to the examination.  He should be 
requested to identify all current psychiatric 
disorders and to express an opinion as to the 
GAF attributable to the service-connected PTSD 
with dysthymic neurosis, separate from any 
other psychiatric disorders not related to the 
PTSD.  He should provide complete rationale for 
all conclusions reached.  

3.  This remand constitutes notice to the 
appellant of the provisions pertaining to 
failure to report for scheduled examinations 
under 38 C.F.R. § 3.655, which state that (1) 
when entitlement or continued entitlement to a 
benefit cannot be established or confirmed 
without a current VA examination or 
reexamination, and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraphs (b) or (c) of this 
section as appropriate.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of 
this section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA (38 C.F.R. 
§ 3.655(a)); and (2) when a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on the 
evidence of record, or when the examination was 
scheduled in conjunction with any other 
original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for 
increase, the claim shall be denied (38 C.F.R. 
§ 3.655(b)).  

4.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act are fully complied with and satisfied.  For 
further guidance on the processing of this case 
in light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued also 
should be considered.  

5.  After the above requested actions have been 
completed, the RO should review the appellant's 
claims.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC), 
which must included the issue of entitlement to 
a total disability rating based on individual 
unemployability due to service-connected 
disabilities.  The appellant should be informed 
that the appeal of the issue pertaining to 
unemployability benefits will be returned to 
the Board following the issuance of the SSOC 
only if that claim is perfected by the filing 
of a timely substantive appeal.  See Smallwood 
v. Brown, 10 Vet. App. 93, 97 (1997).  The SSOC 
must contain notice of all relevant actions 
taken on the claims for benefits, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of 
time should be allowed for response.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND as to the merits of his claims, and 
he is not required to undertake any additional action until 
he receives further VA notification.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


